Citation Nr: 9903826	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-48 401	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for defective hearing, 
currently evaluated as 10 percent disabling.

2.  Whether the reduction of a 10 percent rating for 
residuals of eczema of the hands, feet, and trunk, with a 
history tinea pedis, to a noncompensable (zero percent) 
evaluation, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran had verified active service from September 1950 
to October 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) following decisions by the RO in Winston-
Salem, North Carolina. 

By a decision entered in November 1991, the RO denied service 
connection for disorders of the prostate and bladder.  The 
veteran was notified of that decision in December 1991, and 
later that same month filed a notice of disagreement (NOD) 
with regard to the same.  38 U.S.C.A. § 7105(b); 38 C.F.R. 
§ 20.201.  He was furnished a statement of the case (SOC) in 
February 1992, and perfected his appeal by filing a timely 
substantive appeal in March 1992.  38 U.S.C.A. § 7105(a), 
(d); 38 C.F.R. §§ 19.26, 19.29, 19.30, 20.200, 20.202, 
20.302.

Subsequently, however, during a hearing held at the RO in 
April 1995, the veteran, through his representative, 
expressed a desire to withdraw from appeal the claims of 
service connection for disorders of the prostate and bladder.  
The desire to withdraw those issues was reiterated in a 
writing submitted to the RO later that same month, and in 
July 1998, during a video conference hearing before the 
undersigned Member of the Board, the veteran reaffirmed that 
he did not wish to have those issues considered on appeal.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.  Cf. Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993) (oral statements 
reduced to writing in a hearing transcript satisfy the 
requirement that a communication be "in writing").  
Consequently, the Board will limit consideration of the 
veteran's case to the claims enumerated on the first page of 
this preliminary order.



REMAND

An appeal to the Board is initiated by filing a NOD.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (1998).  Then, after a SOC is issued, the appeal is 
completed by the filing of a substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1998). 

A substantive appeal can be set forth on a VA Form 9 
("Appeal to Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(1998).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the appellant, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
If the claimant fails to file a substantive appeal in a 
timely manner, he "is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell v. 
Principi, 4 Vet. App. 9 (1993).

A thorough review of the record in the present case reveals 
that a timely and adequate substantive appeal does not appear 
to have been received with regard to the RO's February 1992 
decision to deny a claim of entitlement to an increased 
(compensable) rating for defective hearing.  The record shows 
that the RO mailed notification of that decision to the 
veteran on February 27, 1992, that the RO received a letter 
and VA Form 9 from him on March 31, 1992 (apparently accepted 
by the RO as a NOD), and that the RO mailed a supplemental 
SOC (SSOC) to him on December 3, 1992.  Under applicable law 
and regulations, cited above, he had until no later than 
February 27, 1993, to file a substantive appeal or request an 
extension of time.  The only communication received from the 
veteran prior to that date, however, was a letter, received 
at the RO on December 30, 1992, which contained no 
allegations as to why the zero percent (noncompensable) 
rating assigned for defective hearing was in error.  Neither 
did the letter contain a request for an extension of time.

It also appears that a timely and adequate substantive appeal 
was not received with regard to the RO's June 1996 decision, 
which implemented a proposal to reduce the veteran's rating 
for residuals of eczema of the hands, feet, and trunk, with a 
history tinea pedis, from 10 to zero percent.  In that 
regard, the record shows that the RO mailed notification of 
that decision to the veteran on July 12, 1996, that the RO 
received a NOD from him on October 2, 1996, and that the RO 
mailed a SOC to him on October 21, 1997.  Under the above-
cited law and regulations, he had until December 20, 1997, to 
file a substantive appeal or request an extension of time.  
However, no further communication was received from the 
veteran until January 2, 1998, when he submitted to the RO a 
blank VA Form 9.

The United States Court of Veterans Appeals has held that, 
when the Board addresses in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the SOC or SSOC 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (1998).  If not, the matter must be 
remanded to the RO to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that a timely and adequate 
substantive appeal was not filed with respect to the 
aforementioned claims.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or SSOC with respect 
to the issue of the timeliness and adequacy of his appeal(s).  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9 (1998).


For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The veteran should be contacted, 
through his representative, and notified 
of his right to submit further evidence, 
argument, and/or comment with regard to 
the question of the timeliness and 
adequacy of his appeal(s).  He should be 
informed of his right to request a 
hearing on the matter if he so desires.

	2.  After the above development has been 
completed, the RO should issue the 
veteran a SSOC.  The SSOC should contain 
a summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


